
	

113 HR 1062 : SEC Regulatory Accountability Act
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1062
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2013
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To improve the consideration by the
		  Securities and Exchange Commission of the costs and benefits of its regulations
		  and orders.
	
	
		1.Short titleThis Act may be cited as the
			 SEC Regulatory Accountability
			 Act.
		2.Consideration by
			 the Securities and Exchange Commission of the costs and benefits of its
			 regulations and certain other agency actionsSection 23 of the Securities Exchange Act of
			 1934 (15 U.S.C.
			 78w) is amended by adding at the end the following:
			
				(e)Consideration of
				costs and benefits
					(1)In
				generalBefore issuing a
				regulation under the securities laws, as defined in section 3(a), the
				Commission shall—
						(A)clearly identify the nature and source of
				the problem that the proposed regulation is designed to address, as well as
				assess the significance of that problem, to enable assessment of whether any
				new regulation is warranted;
						(B)utilize the Chief Economist to assess the
				costs and benefits, both qualitative and quantitative, of the intended
				regulation and propose or adopt a regulation only on a reasoned determination
				that the benefits of the intended regulation justify the costs of the
				regulation;
						(C)identify and assess available alternatives
				to the regulation that were considered, including modification of an existing
				regulation, together with an explanation of why the regulation meets the
				regulatory objectives more effectively than the alternatives; and
						(D)ensure that any regulation is accessible,
				consistent, written in plain language, and easy to understand and shall
				measure, and seek to improve, the actual results of regulatory
				requirements.
						(2)Considerations
				and actions
						(A)Required
				actionsIn deciding whether and how to regulate, the Commission
				shall assess the costs and benefits of available regulatory alternatives,
				including the alternative of not regulating, and choose the approach that
				maximizes net benefits. Specifically, the Commission shall—
							(i)consistent with
				the requirements of section 3(f) (15 U.S.C. 78c(f)), section 2(b) of
				the Securities Act of 1933 (15 U.S.C. 77b(b)), section 202(c) of
				the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(c)), and section
				2(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–2(c)), consider
				whether the rulemaking will promote efficiency, competition, and capital
				formation;
							(ii)evaluate whether,
				consistent with obtaining regulatory objectives, the regulation is tailored to
				impose the least burden on society, including market participants, individuals,
				businesses of differing sizes, and other entities (including State and local
				governmental entities), taking into account, to the extent practicable, the
				cumulative costs of regulations; and
							(iii)evaluate whether
				the regulation is inconsistent, incompatible, or duplicative of other Federal
				regulations.
							(B)Additional
				considerationsIn addition,
				in making a reasoned determination of the costs and benefits of a potential
				regulation, the Commission shall, to the extent that each is relevant to the
				particular proposed regulation, take into consideration the impact of the
				regulation on—
							(i)investor
				choice;
							(ii)market liquidity
				in the securities markets; and
							(iii)small
				businesses.
							(3)Explanation and
				commentsThe Commission shall
				explain in its final rule the nature of comments that it received, including
				those from the industry or consumer groups concerning the potential costs or
				benefits of the proposed rule or proposed rule change, and shall provide a
				response to those comments in its final rule, including an explanation of any
				changes that were made in response to those comments and the reasons that the
				Commission did not incorporate those industry group concerns related to the
				potential costs or benefits in the final rule.
					(4)Review of
				Existing RegulationsNot
				later than 1 year after the date of enactment of the SEC Regulatory
				Accountability Act, and every 5 years thereafter, the Commission shall review
				its regulations to determine whether any such regulations are outmoded,
				ineffective, insufficient, or excessively burdensome, and shall modify,
				streamline, expand, or repeal them in accordance with such review. In reviewing
				any regulation (including, notwithstanding paragraph (6), a regulation issued
				in accordance with formal rulemaking provisions) that subjects issuers with a
				public float of $250,000,000 or less to the attestation and reporting
				requirements of section 404(b) of the Sarbanes-Oxley Act of 2002
				(15 U.S.C.
				7262(b)), the Commission shall specifically take into account
				the large burden of such regulation when compared to the benefit of such
				regulation.
					(5)Post-adoption
				impact assessment
						(A)In
				generalWhenever the Commission adopts or amends a regulation
				designated as a major rule within the meaning of
				section
				804(2) of title 5, United States Code, it shall state, in its
				adopting release, the following:
							(i)The purposes and intended consequences of
				the regulation.
							(ii)Appropriate post-implementation
				quantitative and qualitative metrics to measure the economic impact of the
				regulation and to measure the extent to which the regulation has accomplished
				the stated purposes.
							(iii)The assessment plan that will be used,
				consistent with the requirements of subparagraph (B) and under the supervision
				of the Chief Economist of the Commission, to assess whether the regulation has
				achieved the stated purposes.
							(iv)Any unintended or
				negative consequences that the Commission foresees may result from the
				regulation.
							(B)Requirements of
				assessment plan and report
							(i)Requirements of
				planThe assessment plan
				required under this paragraph shall consider the costs, benefits, and intended
				and unintended consequences of the regulation. The plan shall specify the data
				to be collected, the methods for collection and analysis of the data and a date
				for completion of the assessment. The assessment plan shall include an analysis
				of any jobs added or lost as a result of the regulation, differentiating
				between public and private sector jobs.
							(ii)Submission and
				publication of reportThe
				Chief Economist shall submit the completed assessment report to the Commission
				no later than 2 years after the publication of the adopting release, unless the
				Commission, at the request of the Chief Economist, has published at least 90
				days before such date a notice in the Federal Register extending the date and
				providing specific reasons why an extension is necessary. Within 7 days after
				submission to the Commission of the final assessment report, it shall be
				published in the Federal Register for notice and comment. Any material
				modification of the plan, as necessary to assess unforeseen aspects or
				consequences of the regulation, shall be promptly published in the Federal
				Register for notice and comment.
							(iii)Data
				collection not subject to notice and comment requirementsIf the
				Commission has published its assessment plan for notice and comment, specifying
				the data to be collected and method of collection, at least 30 days prior to
				adoption of a final regulation or amendment, such collection of data shall not
				be subject to the notice and comment requirements in
				section
				3506(c) of title 44, United States Code (commonly referred to
				as the Paperwork Reduction Act). Any material modifications of the plan that
				require collection of data not previously published for notice and comment
				shall also be exempt from such requirements if the Commission has published
				notice for comment in the Federal Register of the additional data to be
				collected, at least 30 days prior to initiation of data collection.
							(iv)Final
				actionNot later than 180
				days after publication of the assessment report in the Federal Register, the
				Commission shall issue for notice and comment a proposal to amend or rescind
				the regulation, or publish a notice that the Commission has determined that no
				action will be taken on the regulation. Such a notice will be deemed a final
				agency action.
							(6)Covered
				regulations and other agency actionsSolely as used in this subsection, the term
				regulation—
						(A)means an agency
				statement of general applicability and future effect that is designed to
				implement, interpret, or prescribe law or policy or to describe the procedure
				or practice requirements of an agency, including rules, orders of general
				applicability, interpretive releases, and other statements of general
				applicability that the agency intends to have the force and effect of law;
				and
						(B)does not
				include—
							(i)a
				regulation issued in accordance with the formal rulemaking provisions of
				section 556 or
				557 of
				title 5, United States Code;
							(ii)a
				regulation that is limited to agency organization, management, or personnel
				matters;
							(iii)a regulation
				promulgated pursuant to statutory authority that expressly prohibits compliance
				with this provision; and
							(iv)a
				regulation that is certified by the agency to be an emergency action, if such
				certification is published in the Federal
				Register.
							.
		3.Sense of Congress
			 relating to other regulatory entitiesIt is the sense of the Congress that the
			 Public Company Accounting Oversight Board should also follow the requirements
			 of section 23(e) of such Act, as added by this title.
		4.Accountability
			 provision relating to other regulatory entitiesA rule adopted by the Municipal Securities
			 Rulemaking Board or any national securities association registered under
			 section 15A of the Securities Exchange Act of 1934 (15 U.S.C. 78o–3)
			 shall not take effect unless the Securities and Exchange Commission determines
			 that, in adopting such rule, the Board or association has complied with the
			 requirements of section 23(e) of such Act, as added by section 2, in the same
			 manner as is required by the Commission under such section 23(e).
		
	
		
			Passed the House of
			 Representatives May 17, 2013.
			Karen L. Haas,
			Clerk
		
	
